Citation Nr: 1521023	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  08-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, among other things, denied the service connection claim presently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the disposition of this matter, a further remand is necessary so as to ensure complete compliance with the prior remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain, not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

As a matter of Background, this claim was remanded in May 2010 for further evidentiary development, to include the scheduling of a VA examination in connection with the claim.  The examiner was asked to opine whether it was at least as likely as not that any diagnosed disability of the right hip was causally or etiologically related to the Veteran's service-connected lumbar spine disorder, or, whether it was at least as likely as not that the disorder was casually or etiologically related directly to military service. 

In February 2012, the Veteran presented for the ordered examination.  In the resulting examination report, the VA examiner stated that the Veteran's right hip condition was the result of his hip joint replacement that was stemming from AVN/osteoarthritis as noted in 2000.  Prior to this replacement, the Veteran had a hip fracture in 1993 which required internal fixation with screws.  These screws were subsequently removed in 1995.  As such, the examiner concluded that the current right hip condition is the result of the 1993 right hip fracture and not as a result of military service, to include his service as a parachutist.  Thereafter, the RO issued a supplementary statement of the case, which continued to deny the claim, and returned the case to the Board for further appellate review.  

In August 2014, the Board issued a second remand of this claim so that an addendum opinion could be obtained.  Specifically, the February 2012 VA examiner was requested to address two questions.  First, the examiner was requested to opine whether the Veteran's 1993 right hip fracture was caused by his service-connected lumbar spine disability.  Second, the examiner was requested to opine whether it was at least as likely as not that the Veterans' right hip disability/1993 hip fracture was aggravated by his service-connected lumbar spine disability.  

In October 2014, the February 2012 VA examiner issued an addendum opinion.  With regard to the first question, he stated that the Veteran's 1993 right hip fracture was not at least as likely as not caused by his service-connected lumbar spine disability because it was a traumatic event with enough force to break the hip and degenerative disc disease of the lumbar spine has not been shown to lead to hip fracture.  Regarding the second question, that of aggravation, he stated that the right hip disability/1993 right hip fracture is not at least as likely as not aggravated by his service connected lumbar spine disability.  Specifically, he stated that the disability was caused by a single traumatic event and therefore would not be aggravated by a chronic lumbar spine disability.

After reviewing the October 2014 addendum opinion, the Board finds that the issue of aggravation was not correctly addressed because the furnished opinion relied on how the claimed disability was caused, and not whether it was aggravated thereafter by the Veteran's service-connected spine disability.  

When, as in the present case, the question is whether a veteran's non-service connected condition has been aggravated by a service-connected disability, a veteran is to be compensated for the degree, but only that degree, over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) 38 C.F.R. § 3.310(a) (2014).  Thus, when considering an aggravation claim, the examiner must discuss aggravation after the claimed disability was caused, not the causation itself.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's file to the February 2012 VA examiner who also provided the October 2014 addendum opinion (or another appropriate examiner if unavailable).  In regard to Part (b) of the October 2014 VA addendum, in opining that the Veteran's right hip disability/1993 right hip fracture was not AGGRAVATED by the service connected lumbar spine disability, it was reasoned that the right hip disability was from the 1993 hip fracture which was CAUSED by a single traumatic event.  The Board understands that the right hip disability/1993 right hip fracture was not CAUSED by the service connected lumbar spine disability.  Rather, the Board is seeking an opinion on whether it is at least as likely as not (i.e., 50 percent probability or greater) that the right hip disability/1993 right hip fracture was AGGRAVATED by the service connected lumbar spine disability.  In this regard, the Board asks that the examiner answer the following question:  

While the back disability did not cause the right hip disability, has the back disability in any way permanently worsened the right hip disability (i.e., increased the right hip disability beyond its natural progression)?  If such aggravation is found, then the examiner should determine (1) the baseline manifestations of the Veteran's right hip disability absent the effects of aggravation; and (2) the increased manifestations that are proximately due to the service-connected lumbar spine disability.

A complete rationale for the opinion must be provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a full explanation for why this is so.

2. Thereafter, the RO/AMC should review the opinion to ensure complete compliance with the above directions.  If the opinion is found to be lacking in any way, it should be returned to the examiner for correction.  

3. Readjudicate the claim in light of all pertinent evidence and legal authority, if the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




